Title: To John Adams from Daniel Page, 23 November 1799
From: Page, Daniel
To: Adams, John



Sir,
Fort Wolcott Novr. 23rd. 1799.

You will perhaps be not a little surpris’d at viewing a letter from an inexperienc’d Youth, who is to you utterly unknown; but as the subject upon which I write, so immediately concerns my present and future happiness, I hope you will excuse the freedom which I have taken, and also the abrupt manner of my address. You must know then, Sir, that I am an unfortunate youth, and have enlisted myself, and pledge my honour, to serve my Country, as a private Soldier, for the term of five years unless sooner discharged. I belong to Capt. Amos Stoddard company, in the 2nd U.S. Regt. of Arts. & Engrs. and although I have faithfully discharg’d my duty for the space of one year, yet I have ever felt myself extremely unhappy; insomuch that I have once or twice solicited my Captain to intercede for my discharge; but he told me cou’d not do anything for me; I have therefore, without acquainting any living mortal with my intention, undertaken to write to you with my own hand, humbly praying your Excellency to grant me a Discharge from the service, and I will make any compensation, which Your Excellency shall request.
I have the honor to be, Sir, / Your most / Obedient Servant
Daniel Page